 

Exhibit 10.19

[AMENDED AND RESTATED] EMPLOYMENT AGREEMENT

This [Amended and Restated] Employment Agreement (the “Agreement”) is entered
into as of [Date] (the “Effective Date”) by and between AMAG Pharmaceuticals,
Inc., a Delaware corporation with offices at 1100 Winter Street, Waltham, MA
02451  (together with its subsidiaries and affiliates, the “Company”), and
[Executive Name] of [Address] (“you”).

[WHEREAS, you and the Company previously entered into that certain Employment
Agreement, dated [Date], which was amended by the Amendment to Employment
Agreement, dated [Date], the “Prior Agreement”);

WHEREAS, you and the Company desire to amend and restate the Prior Agreement on
the terms and conditions set forth herein.]

NOW THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

1.Position; Duties.

(a)        Position.  You shall continue to serve as [Title] of the Company.

(b)        Duties.  You shall perform for the Company the duties customarily
associated with the office of [Title] and such other duties as may be assigned
to you from time to time by the Company’s [Title] or the Company’s Board of
Directors (the “Board”) that are consistent with the duties normally performed
by those performing the role of the most senior executives of similar
entities.  You shall devote substantially your full business time and best
efforts to the performance of your duties hereunder and the business and affairs
of the Company and will not undertake or engage in any other employment,
occupation or business enterprise; provided,  however, that you may participate
as a member of the board of directors or advisory board of other entities and in
professional organizations and civic and charitable organizations;
provided further, that any such positions are disclosed to the Chief Executive
Officer and/or the Board or the Audit Committee thereof and do not materially
interfere with your duties and responsibilities to the Company.  You shall be
based in the Company’s principal offices, which currently are in Waltham,
Massachusetts.

2.Term.  The term of this Agreement shall be for a three (3) year period
commencing on the Effective Date unless terminated earlier pursuant to Section 4
below (the “Initial Term”).  The term of this Agreement shall automatically
renew for additional three-year terms (each, a “Renewal Term”) following the
Initial Term and any Renewal Term unless either party provides written notice to
the other party at least sixty (60) days before the end of the Initial Term or
any Renewal Term, as applicable, that it does not desire to renew this
Agreement, in which case this Agreement shall expire at the end of the Initial
Term or any Renewal Term, as applicable.  The Initial Term and any Renewal Term
are referred to herein collectively as the “Term.”





 

--------------------------------------------------------------------------------

 



3.Compensation and Benefits.  The Company shall pay you the following
compensation and benefits for all services rendered by you under this Agreement
(subject to any tax withholdings required by law):

(a)        Base Salary.  The Company will pay you a base salary at the rate
currently in effect and, effective [Date], at the annualized rate of $[Base
Salary] (“Base Salary”), minus withholdings as required by law and other
deductions authorized by you, which amount shall be paid in equal installments
at the Company’s regular payroll intervals, but not less often than
monthly.  Your base salary may be increased annually by the Board or the
Compensation Committee in their sole discretion.

(b)        Bonus.  You will be eligible to receive an annual performance bonus
(the “Annual Bonus”) of up to [Bonus Percentage]% of Base Salary for each fiscal
year during the Term of this Agreement based on the extent to which, in the
discretion of the Board or the Compensation Committee in consultation with the
Chief Executive Officer and/or your supervisor you achieve or exceed specific
and measurable individual and Company performance objectives established by the
Board or the Compensation Committee in consultation with the Chief Executive
Officer and/or your supervisor and communicated to you in advance.  The exact
amount of the bonus for any year during the Term shall be determined by the
Board or the Compensation Committee in its sole discretion and may be more than
the target bonus in the event you achieve all of your personal and Company
performance objectives or less than the target bonus if you do not achieve all
of your personal and Company performance objectives.  The Company shall pay the
Annual Bonus no later than two and a half months after the end of the fiscal
year to which the applicable bonus relates.  Unless otherwise provided herein,
no bonus shall be deemed to have been earned by you for any year in which you
are not actively employed by the Company on the last day of the fiscal year to
which the bonus relates. 

(c)        Equity Compensation.  You shall be eligible to receive stock options
or other equity compensation under the Company’s equity incentive plans as
determined by the Board or the Compensation Committee from time to time.

(d)        Vacation.  You will receive four (4) weeks of paid vacation per
calendar year which shall accrue ratably on a monthly basis.

(e)        Benefits.  You will be eligible to participate in all group health,
dental, 401(k) and other insurance and/or benefit plans that the Company may
offer to similarly situated executives of the Company from time to time on the
same terms as offered to such other executives.

(f)        Business Expenses.  The Company will reimburse you for all reasonable
and usual business expenses incurred by you in the performance of your duties
hereunder in accordance with the Company’s expense reimbursement policy.

4.Termination.  Your employment with the Company may be terminated prior to the
expiration of the Term as follows:





2

--------------------------------------------------------------------------------

 



(a)        Death.  This Agreement shall terminate automatically upon your death.

(b)        Disability.  The Company may terminate your employment in accordance
with applicable laws in the event that you shall be prevented, by illness,
accident, disability or any other physical or mental condition (to be determined
by means of a written opinion of a competent medical doctor chosen by mutual
agreement of the Company and you or your personal representative(s)) from
substantially performing your duties and responsibilities hereunder for one or
more periods totaling one hundred and twenty (120) days in any twelve (12) month
period.

(c)         By the Company for Cause.  The Company may terminate your employment
for “Cause” upon written notice to you.  For purposes of this Agreement, “Cause”
shall mean any of:  (i) fraud, embezzlement or theft against the Company or any
of its affiliates; (ii) you are convicted of, or plead guilty or no contest to,
a felony; (iii) willful nonperformance by you (other than by reason of illness)
of your material duties hereunder and failure to remedy such nonperformance
within ten (10) business days following written notice from the Chief Executive
Officer, the Board and/or your supervisor identifying the nonperformance and the
actions required to cure it; or (iv) you commit an act of gross negligence,
engage in willful misconduct or otherwise act with willful disregard for the
Company’s best interests, and you fail to remedy such conduct within ten (10)
business days following written notice from the Chief Executive Officer, the
Board and/or your supervisor identifying the gross negligence, willful
misconduct or willful, disregard and the actions required to cure it (if such
conduct can be cured).

(d)         By the Company Other Than For Death, Disability or Cause.  The
Company may terminate your employment other than for Cause, disability or death
upon thirty (30) days prior written notice to you.

(e)        By You For Good Reason or Any Reason.  You may terminate your
employment at any time without Good Reason upon thirty (30) days prior written
notice to the Company and with Good Reason as described in this Section
4(e).  For purposes of this Agreement, “Good Reason” shall mean that any of the
following occurs without your prior written consent:  (i) a material adverse
change in your title, position, duties or responsibilities; (ii) a material
reduction by the Company in your Base Salary or your target Annual Bonus
opportunity in the total annual amount that you are then eligible to receive,
unless such reduction is in connection with a proportionate reduction of
compensation applicable to all other executive officers; (iii) any relocation of
your principal place of business to a location more than 50 miles from the
Company’s current executive offices in Waltham, MA; provided, however, that this
clause (iii) will not apply to the extent that any new office location is less
than 50 miles from your residence; or (iv) a material breach by the Company of
any of the terms or provisions of this Agreement.  Before you may resign for
Good Reason, (i) you must provide written notice to the Company describing the
event, condition or conduct giving rise to Good Reason within 30 days of the
initial occurrence of the event, condition or conduct; (ii) the Company must
fail to remedy or cure the alleged Good Reason within the 30 day period after
receipt of such notice; and (iii) you must resign effective not later than 30
days after the end of the cure period.





3

--------------------------------------------------------------------------------

 



5.Payment Upon Termination.  In the event that your employment with the Company
terminates, you will be paid the following (subject to any tax withholdings
required by law):

(a)        Termination for Any Reason.  In the event that your employment
terminates for any reason, the Company shall pay you for the following items
that were earned and accrued but unpaid as of the date of your termination:  (i)
your Base Salary; (ii) a cash payment for all accrued, unused vacation
calculated at your then Base Salary rate; (iii) reimbursement for any unpaid
business expenses; and (iv) such other benefits and payments to which you may be
entitled by law or pursuant to the benefit plans of the Company then in
effect.  In addition, if your employment terminates due to your death, the Board
or the Compensation Committee, in consultation with the Chief Executive Officer
and/or your supervisor, shall determine the extent to which any of the
individual performance objectives established pursuant to Section 3(b) above
were met as of the time of your death.  If, based on that determination, the
Board or the Compensation Committee determines that a bonus is due, the Company
shall pay your estate an amount equal to such bonus, pro-rated for the portion
of the fiscal year elapsed as of the time of your death,

(b)        Termination Without Cause or for Good Reason.  In addition to the
payments provided for in Section 5(a), in the event that (i) the Company
terminates your employment other than for death, disability or Cause pursuant to
Section 4(d) or you terminate your employment for Good Reason pursuant to
Section 4(e); (ii) you comply fully with all of your obligations under all
agreements between the Company and you; and (iii) you execute, deliver to the
Company, within 60 days of the termination of your employment, and do not revoke
a general release (in a form acceptable to the Company) releasing and waiving
any and all claims that you have or may have against the Company, its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then (i) the Company
will provide you with 12 months of severance pay based on your then current Base
Salary and (ii) all time-based stock options and other time-based equity awards
you hold in which you would have vested if you had been employed for an
additional 12 months following the date of the termination of your employment
shall vest and become exercisable or nonforfeitable on the date that the release
referred to above may no longer be revoked.  The foregoing severance shall be
paid in equal installments over the severance period in accordance with the
Company’s usual payroll schedule, commencing on the date that the release
referred to above may no longer be revoked.  This Section 5(b) shall not apply
during the one year period following a Change of Control (as defined below) in
which case Section 5(c) shall apply.  Notwithstanding anything to the contrary
herein, if any of the payments and benefits provided for in this Section 5(b)
constitute non-qualified deferred compensation subject to Section 409A (as
defined below) and, the sixty (60) day period in which you must execute the
release begins in one calendar year and ends in another, the payments and
benefits provided for in this Section 5(b) shall commence, be made or become
effective in the later calendar year.

(c)        Change of Control.  In the event that (i) within one year from the
date a Change of Control (as defined below) of the Company occurs, the Company
(for purposes of this Section, such term to include its successor) terminates
your employment other than for Cause pursuant to Section 4(c), death or
disability or you terminate your employment with Good





4

--------------------------------------------------------------------------------

 



Reason; (ii) you comply fully with all of your obligations under all agreements
between the Company and you; and (iii) within 60 days of termination of your
employment you execute and deliver to the Company and do not revoke a general
release (in a form acceptable to the Company) releasing and waiving any and all
claims that you have or may have against the Company and its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of the Company set forth herein which
specifically survives the termination of your employment), then:

the Company will pay you 12 months of severance pay based on your then current
Base Salary, with such severance to be paid in equal installments over the
severance period in accordance with the Company’s usual payroll schedule,
commencing on the date that the release referred to above may no longer be
revoked;

the Company will pay you, on the first payroll date after the revocation period
of the release set forth above expires, in a lump sum, one times your target
annual bonus amount for the year in which the Change of Control occurs;

the Company will pay or reimburse you for the premiums for continued coverage
for you and your eligible dependents in the same amounts and for the same
coverage in effect immediately prior to your termination from employment, under
the Company’s group health and dental plans until the earlier of:  (i) 24 months
from the date of termination of your employment; or (ii) the date you are
provided with health and dental coverage by another employer’s health and dental
plan (and, for purposes of clarity, if the Company is unable to extend coverage
to you under its group health and dental plans due to your termination from
active employment status, then, to receive this benefit, you must elect
continuation coverage under COBRA and/or purchase an individual insurance
policy, and the Company shall have no obligation to pay or reimburse insurance
premiums or otherwise provide coverage if you fail to elect COBRA or obtain an
individual policy); and

all time-based, unvested outstanding stock options, restricted stock units and
other equity incentives that were granted to you before the Change of Control
occurred shall, without further action, become vested in full on the date that
the release referred to above may no longer be revoked.

For purposes of this Agreement, “Change of Control” shall mean the first to
occur of any of the following: (a) any “person” or “group” (as defined in the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner of a
majority of the combined voting power of the then outstanding voting securities
with respect to the election of the Board; (b) any merger, consolidation or
similar transaction involving the Company, other than a transaction in which the
stockholders of the Company immediately prior to the transaction hold
immediately thereafter in the same proportion as immediately prior to the
transaction not less than 50% of the combined voting power of the then, voting
securities with respect to the election of the Board of Directors of the
resulting entity; (c) any sale of all or substantially all of the assets of the
Company; or (d) any other acquisition by a third party of all or substantially
all of the business or assets of the Company, as determined by the Board, in its
sole discretion.  The payments, benefits and acceleration of vesting of stock
options, restricted stock units and other equity incentives





5

--------------------------------------------------------------------------------

 



provided in this Section 5(c) shall override and replace with respect to you any
Company wide policy with respect to payments, benefits and/or acceleration of
vesting upon a Change of Control.  After the one year period following a Change
of Control, this Section 5(c) shall no longer apply, and Section 5(b) shall
continue to apply.  In the event that upon a Change of Control, the Company or
the successor to or acquiror of the Company’s business (whether by sale of
outstanding stock, merger, sale of substantially all the assets or otherwise)
elects not to assume all the then unvested outstanding stock options, restricted
stock units and other equity incentives that were granted to you before the
Change of Control occurred, such securities shall immediately without further
action become vested in full effective no later than the effective date of the
Change of Control and you shall receive the value of such stock options,
restricted stock units and other equity incentives as provided in the applicable
acquisition agreement (or if no such provision is made, in the applicable equity
incentive plan).

Notwithstanding anything to the contrary herein, if any of the payments and
benefits provided for in this Section 5(c) constitute non-qualified deferred
compensation subject to Section 409A and the sixty (60) day period in which you
must execute the release begins in one calendar year and ends in another, the
payments and benefits provided for in this Section 5(c) shall commence, be made
or become effective in the later calendar year.

(d)        Death/Disability.  In addition to the payments provided for in
Section 5(a), in the event of your death or the termination of your employment,
due to your disability in accordance with Section 4(b) above, all unvested
outstanding stock options, restricted stock units and other equity incentives
that were held by you at the time of your death or termination of employment due
to disability shall immediately become fully vested, and exercisable by you or
your personal representatives, heirs or legatees, as the case may be, at any
time prior to the expiration of one (1) year from the date of your death or
disability, but in no event after the expiration of the term of the applicable
equity award agreement.

6.Nonsolicitation Covenant; Non-Competition; Injunctive Relief.  In order to
protect the Company’s confidential information and good will, and in exchange
for the additional equity rights granted you under Sections 5(b), your
employment or continued employment, and other good and valuable consideration
contained in this Agreement, during your employment and for a period of twelve
(12) months following the termination of your employment for any reason (the
“Restricted Period”), you will not directly or indirectly, whether as owner,
partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any business activity
anywhere in the world that (i) develops, manufactures or markets (A) an
intravenous iron replacement therapeutic, (B) a mucoadhesive oral wound rinse or
other device that is indicated for the management of oral mucositis/stomatitis,
or (C) other therapeutic products acquired, developed or researched by the
Company during the Term, or (ii) develops, manufactures or markets any products,
or performs any services, that are otherwise competitive with or similar to the
products or services of the Company, or products or services that the Company
has under development or that are the subject of active planning at any time
during your employment; provided that this shall not prohibit any possible
investment in publicly traded stock of a company representing less than one
percent of the stock of such company.  In addition, during the Restricted
Period, you will not, directly or indirectly, in any manner, other than for the
benefit of the Company, (a) call upon, solicit, divert, take away, accept or
conduct any business from or with any of the customers or





6

--------------------------------------------------------------------------------

 



prospective customers of the Company or any of its suppliers, and/or (b)
solicit, entice, attempt to persuade any other employee or consultant of the
Company to leave the Company for any reason or otherwise participate in or
facilitate the hire, directly or through another entity, of any person who is
employed or engaged by the Company or who was employed or engaged by the Company
within six (6) months of any attempt to hire such person.  You acknowledge and
agree that if you violate any of the provisions of this Section, the running of
the Restricted Period will be extended by the time during which you engage in
such violation(s).    You understand that the restrictions contained in this
Agreement are necessary for the protection of the business and goodwill of the
Company and you consider them to be reasonable for such purpose.  Any breach of
this Agreement is likely to cause the Company substantial and irrevocable damage
and therefore, in the event of such breach, the Company, in addition to such
other remedies which may be available, will be entitled to specific performance
and other injunctive relief, without the posting of a bond.  If you violate this
Agreement, in addition to all other remedies available to the Company at law, in
equity, and under contract, you agree that you are obligated to pay all the
Company’s costs of enforcement of this Agreement, including attorneys’ fees and
expenses.    This Section 6 shall supplement, and shall not limit or be limited
by, any other restrictive covenant agreement to which you and the Company are
parties or any other restrictive covenant obligations you have to the Company.

7.Assignment.  This Agreement and the rights and obligations of the parties
hereto shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation and any assignee of all or substantially
all of its business and properties.  Neither this Agreement nor any rights or
benefits hereunder may be assigned by you, except that, upon your death, your
earned and unpaid economic benefits will be paid to your heirs or beneficiaries.

8.Interpretation and Severability.  It is the express intent of the parties that
(a) in case any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, such provision shall be construed by limiting and
reducing it as determined by a court of competent jurisdiction, so as to be
enforceable to the fullest extent compatible with applicable law; and (b) in
case any one or more of the provisions contained in this Agreement cannot be so
limited and reduced and for any reason is held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

9.Notices.  Any notice that you or the Company are required to give the other
under this Agreement shall be given by personal delivery, recognized overnight,
courier service, or registered or certified mail, return receipt requested,
addressed in your case to you at your last address of record with the Company,
or at such other place as you may from time to time designate in writing, and,
in the case of the Company, to the Company at its principal office to the
attention of the President and Chief Executive Officer, or at such other office
as the Company may from time to time designate in writing.  The date of actual
delivery of any notice under this Section 9 shall be deemed to be the date of
receipt thereof.

10.Waiver.  No consent to or waiver of any breach or default in the performance
of any obligation hereunder shall be deemed or construed to be a consent to or
waiver of any other





7

--------------------------------------------------------------------------------

 



breach or default in the performance of any of the same or any other obligations
hereunder. No waiver hereunder shall be effective unless it is in writing and
signed by the waiving party.

11.Complete Agreement; Modification.  This Agreement sets forth the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes any previous oral or written communications, negotiations,
representations, understandings, or agreements between them, including the Prior
Agreement.  Any modification of this Agreement shall be effective only if set
forth in a written document signed by you and a duly authorized officer of the
Company.

12.Headings.  The headings of the Sections hereof are inserted for convenience
only and shall not be deemed to constitute a part, or affect the meaning, of
this Agreement.

13.Counterparts.  This Agreement may be signed in two (2) counterparts, each of
which shall be deemed an original and both of which shall together constitute
one agreement.

14.Choice of Law; Jurisdiction.  This Agreement shall be deemed to have been
made in the Commonwealth of Massachusetts, and the validity, interpretation and
performance of this Agreement shall be governed by, and construed in accordance
with, the laws of Massachusetts, without regard to conflict of law
principles.  You hereby consent and submit without limitation to the
jurisdiction of courts in Massachusetts in connection with any action arising
out of this Agreement, and waive any right to object to any such forum as
inconvenient or to object to venue in Massachusetts.  You agree that, in any
action arising out of this Agreement, you will accept service of process by
registered mail or the equivalent directed to your last known address or by such
other means permitted by such court.

15.Advice of Counsel; No Representations.  You acknowledge that you have been
advised to review this Agreement with your own legal counsel, that prior to
entering into this Agreement, you have had the opportunity to review this
Agreement with your attorney, and that the Company has not made any
representations, warranties, promises or inducements to you concerning the
terms, enforceability or implications of this Agreement other than as are
contained in this Agreement.

16.I.R.C. § 409A.  Notwithstanding anything to the contrary set forth herein,
any payments and benefits provided under this Agreement that constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations and other
guidance thereunder and any state law of similar effect (collectively, the
“Section 409A”) shall not commence in connection with your termination of
employment unless and until you have also incurred a “separation from service”
(as such term is defined in Treasury Regulation Section 1.409A-1(h) (the
“Separation From Service”), unless the Company reasonably determines that such
amounts may be provided to you without causing you to incur the additional 20%
tax under Section 409A.

It is intended that each installment of severance pay provided for in this
Agreement is a separate “payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that severance
payments set forth in this Agreement satisfy, to





8

--------------------------------------------------------------------------------

 



the greatest extent possible, the exceptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-
1(b)(5), and 1.409A-1(b)(9).

If the Company (or, if applicable, the successor entity thereto) determines that
any payments or benefits constitute “deferred compensation” under Section 409A
and you are, on the termination of service, a “specified employee” of the
Company or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the payments and benefits shall be delayed until the earlier to occur
of:  (a) the date that is six months and one day after your Separation From
Service, or (b) the date of your death (such applicable date, the “Specified
Employee Initial Payment Date”).  On the Specified Employee Initial Payment
Date, the Company (or the successor entity thereto, as applicable) shall (i) pay
to you a lump sum amount equal to the sum of the payments and benefits that you
would otherwise have received through the Specified Employee Initial Payment
Date if the commencement of the payment of such amounts had not been so delayed
pursuant to this Section and (ii) commence paying the balance of the payments
and benefits in accordance with the applicable payment schedules set forth in
this Agreement.

17.Survival.  Provisions of this Agreement which by their terms must survive the
termination of this Agreement in order to effectuate the intent of the parties
will survive any such termination, whether by expiration of the Term,
termination of your employment, or otherwise, for such period as may be
appropriate under the circumstances.  Such provisions include, without
limitation, Sections 5 (to the extent severance payments are due under such
Section) and 6 of this Agreement.

18.Excise Tax-Related Provisions.  If any payment or benefit you would receive
pursuant to this Agreement or any other agreement (“Payment”) would (a)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (b) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be adjusted so that
it would equal the Reduced Amount.  The “Reduced Amount” shall be either (i) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (ii) the total Payment, whichever amount of
(i) or (ii), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, any such reduction will occur in a manner necessary
to provide you with the greatest post-reduction economic benefit.  If more than
one manner of reduction of Payments necessary to arrive at the Reduced Amount
yields the greatest economic benefit to you, the Payments will be reduced pro
rata (the “Pro Rata Reduction Method”).  Notwithstanding the foregoing, if the
Pro Rata Reduction Method would result in any portion of the Payment being
subject to taxes pursuant to Section 409A, then the Pro Rata Reduction Method
shall be modified so as to avoid the imposition of taxes pursuant to Section
409A as follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be eliminated before
Payments that





9

--------------------------------------------------------------------------------

 



are not contingent on future events; and (C) as a third priority, Payments that
are “deferred compensation” within the meaning of Section 409A shall be reduced
before Payments that are not “deferred compensation” within the meaning of
Section 409A.

 

[Remainder of this page is intentionally left blank]





10

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
day and year first set forth above.

 

 

 

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

[Executive Name]

 

The Company enters into this Form Agreement with each of its executive officers,
including its named executive officers as such term is defined in Item 402(a) of
Regulation S-K, other than its Chief Executive Officer, who is party to an
employment agreement with the Company which is filed separately from this Form
Agreement.  The Form Agreement provides the initial economic terms for each
individual’s compensation, but because such terms can be adjusted by the
Company’s Board or Compensation Committee, in its sole discretion, investors are
directed to read the Company’s most recent proxy statement on Schedule 14A filed
with the Commission for a detailed description of the current compensation
arrangements of each of the named executive officers. 

11

--------------------------------------------------------------------------------